NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL ROY TURNEY,                             No. 19-16377

                Plaintiff-Appellant,            D.C. No. 2:19-cv-02724-SRB-DMF

 v.
                                                MEMORANDUM*
UNITED STATES DEPARTMENT OF
JUSTICE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Former federal prisoner Michael Roy Turney appeals pro se from the district

court’s judgment dismissing his action under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging

constitutional claims. We have jurisdiction under 28 U.S.C. § 1291. We review de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo a dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Watison v. Carter, 668 F.3d

1108, 1112 (9th Cir. 2012). We affirm.

      The district court properly dismissed Turney’s action because Turney failed

to name proper defendants. See Correctional Servs. Corp. v. Malesko, 534 U.S.

61, 63 (2001) (explaining that a Bivens action is not available against private

companies); FDIC v. Meyer, 510 U.S. 471, 484-86 (1994) (explaining that a Bivens

action is only available against federal officers, not federal agencies).

      The district court did not abuse its discretion in denying Turney’s motion to

recuse District Judge Bolton because Turney failed to demonstrate that a

reasonable person would believe that Judge Bolton’s impartiality could be

questioned. See United States v. Hernandez, 109 F.3d 1450, 1453 (9th Cir. 1997)

(setting forth standard of review and discussing standard for recusal under 28

U.S.C. §§ 144 and 455).

      We reject as unsupported by the record Turney’s contention that Judge

Bolton engaged in misconduct.

      AFFIRMED.




                                           2                                      19-16377